Title: To George Washington from Marinus Willett, 9 August 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir,
                            Albany 9th August 1783
                        
                        Agreeable to directions received from your Excellency (through Colonel Humphrys) I have enquiered into the
                            cause of the punishment Inflicted by Captain Brown Commanding the Rhode Island troops at Saratoga, on one Jenkins a
                            furloughed Soldier from the Rhode Island regiment, And find from the Concurrent testimony of the officers who have the
                            present charge of those troops Corroborated by General Schuyler, That altho Jenkins was one of the furloughed Soldiers, yet
                            that he remained in one of the Hutts among the Soldiers at Saratoga—That his behaviour at that place was disorderly and
                            Insolent—And tended to destroy that Subourdination and respect due from the Soldiers (at present doing duty at that place)
                            to their officers—This being the case, I am Inclined to think the punishment was necessary, and not improper, as it appears
                            that Jenkins, when he was ordered by Captn Brown refused to leave the hutt wherein he resided which was within the
                            particular limits of Captain Browns Command. I have the honor to be with every possible regard & respect—Your
                            Excellencies most Obedient and very humble Servant
                        
                            Marinus Willett
                        
                    